                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN


In re:
Arche Philek Howell                                 Case No. 19-31588-jda
                                                    Chapter  13


                   ORDER FOR PAYMENT OF UNCLAIMED FUNDS


       Upon application and in accordance with the provisions of 28 U.S.C. Section
2042, that following a review of the sufficiency of the Affidavit of Claimant information
that the claimant is properly entitled to said funds, and that the U.S. Attorney for the
Eastern District of Michigan was provided a copy of this application with a proof of
service attached to the application,


       IT IS ORDERED that the Clerk of the U.S. Bankruptcy Court remit the sum of
One Thousand Seven Hundred Seventy-seven and 49/100 dollars ($1,777.49) of
unclaimed funds held in the U.S. Treasury to:


                                   Dilks & Knopik, LLC
                                   35308 SE Center Street
                                   Snoqualmie, WA 98065
Signed on December 8, 2020




  19-31588-jda     Doc 50    Filed 12/08/20    Entered 12/08/20 15:14:41      Page 1 of 1
